662 S.E.2d 554 (2008)
HUGHES
v.
RIVERA-ORTIZ, M.D., et al.
No. 611A07.
Supreme Court of North Carolina.
April 23, 2008.
S. Luke Largess, Charlotte, for Hughes.
Harvey L. Cosper, Lori Keeton, Leigh A. Kite, Charlotte, for Rivera-Ortiz.
Scott M. Stevenson, Tash L. Winebarger, for Callaway Asso.
The following order has been entered on the motion filed on the 22nd day of April 2008 by Defendant (Rivera-Ortiz, M.D.) for Extension of Time to File Brief:
"Motion Allowed. Defendant (Epifanio Rivera-Ortiz, M.D.) shall have up to and including the 30th day of June 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 23rd day of April 2008."